DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application aft final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (Publication: US 2019/0248275 A1) in view of Brown et al. (Publication: US 2020/0128902 A1), Guo et al. (Publication: US 2018/0129202 A1).

Regarding claim 1, Cook discloses a transceiver configured to receive vehicle data from one or more sensors ([0010], [0104] to [0016], [0108] to [0111] - The transceiver device of a mobile device that send and receive various operations wireless transmitter send to a helmet, signals from the sensor located on the motorcycle and receive helmet data. It is known that a mobile device has a transceiver that send and receive data.); 
	to collect helmet motion data of the helmet associated with a rider of the vehicle ([0103] to [0105] - If the user walks a certain distance away from the bike / helmet, executes an app .); and 
	a processor in communication with the transceiver and IMU, and programmed to ([0010], [0104] to [0016], [0108] to [0111] - The transceiver device that send and receive various operations wireless transmitter send to a helmet, signals from the sensor located on the motorcycle and receive helmet data such as acceleration information.  It is known that a mobile device has a transceiver that send and receive data. It is processed by a program that is executed by a processor.): 
receive, via the transceiver, vehicle data from the one or more sensors ([0104] - With reference to FIG. 20, the Anti-Theft (Bike / helmet) feature is enabled when the bike / helmet is connected to the phone. During the connection, the bike / helmet will send acceleration information to the app. If the bike / helmet sensor detects a sudden acceleration to the phone 257 a notification will be sent to the user's app that their bike / helmet is being disturbed.); and 
determine a rider attention state, wherein the rider attention state indicates attention of the rider operating the vehicle when the vehicle is in motion,  utilizing both the vehicle data received from the one or more sensors and the helmet motion data ([0101], [0104] - With reference to FIG. 20, the Anti-Theft (Bike / helmet) feature is enabled when the bike / helmet is connected to the phone. During the connection, the bike / helmet will send acceleration information to the app. If the user walks a certain distance away from the bike / helmet, the app turns on the feature. If the bike / helmet sensor detects a sudden acceleration to the phone 257 a notification will be sent to the user's app that their bike / helmet is being disturbed.
The user is the rider.
“wherein the rider attention state indicates attention of the rider operating the vehicle” reads on because it is the user that is the rider who would is operating the vehicle.
The vehicle is operating while the user is away because the user enables the Anti-Theft (Bike / helmet) feature that is operating on the vehicle thus “rider attention state indicates attention of the rider operating the vehicle” can be read on.
[0101] With reference to FIG. 19, the Accident 911 feature is enabled when the bike connects to the phone via a Bluetooth connection 242. 
).
However Cook does not disclose a helmet, comprising: an inertial movement unit (IMU) configured to collect helmet motion data; one or more sensors located on a vehicle sensors located on the vehicle and helmet motion data from the IMU; a processor coupled to both ; Wherein the rider attention state includes information indicating a head pose relative to the vehicle.
Brown discloses a helmet, comprising: ([0232] – helmet comprising: )
an inertial movement unit (IMU) configured to collect helmet motion data ([0258], [0355] – helmet is integrated with a helmet motion tracker, a motion switch that activates the helmet in response to a movement of the helmet and data are collected.);	
[0180], [0354] – sensor located on the vehicle. Vehicle sensor. );
sensors located on the vehicle and helmet motion data from the IMU ([0180], [0354] – sensor located on the vehicle. Vehicle sensor. [0258], [0355] – helmet is integrated with a helmet motion tracker that provides data, a motion switch that activates the helmet in response to a movement of the helmet.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook with a helmet, comprising: an inertial movement unit (IMU) configured to collect helmet motion data; one or more sensors located on a vehicle sensors located on the vehicle and helmet motion data from the IMU as taught by Brown. The motivation for doing is to improve driver/player performance as taught by Brown in paragraph(s) [0002]. 
However Cook in view of Brown do not disclose a processor coupled to both ; Wherein the rider attention state includes information indicating a head pose relative to the vehicle.
Guo discloses a processor coupled to both ([0066] – as shown in Fig. 5, the processor is coupled to different units.); 
wherein the rider attention state includes information indicating a head pose relative to the vehicle ([0032] In an illustrative example of activating the depth sensor 106, the first sensor data 142 may include image data (e.g., two dimensional data) representing an image of the occupant 190. The occupant state determination logic 132 may identify characteristics, such as an estimated head pose of the occupant 190, features of a face of the occupant 190 (e.g., a gaze direction of the occupant 190, whether the eyes of the occupant 190 are open, etc.) or a combination thereof based on the first sensor data 142. Based on the characteristics, the occupant state determination logic 132 may identify the state of the driver. For example, the head pose or the gaze direction may indicate that the occupant 190 is looking away from a road on which the vehicle 101 is traveling and that the state of the occupant 190 corresponds to one or more defined states (e.g., the distracted state). In another example, the head pose or the gaze direction may indicate that the occupant 190 is asleep. Accordingly, as the vehicle 101 approaches a destination (e.g., a bus stop), the occupant state determination logic 132 may determine may identify the state of the occupant 190 corresponds to one or more defined states (e.g., the "about to miss destination" state).).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown with a processor coupled to both ; Wherein the rider attention state includes information indicating a head pose relative to the vehicle as taught by Guo. The motivation for doing is to improve accuracy as taught by Guo in paragraph(s) [0003]. 


	Regarding claim 2, Cook in view of Brown, Guo disclose all the limitations of claim 1. 
Brown discloses wherein the helmet further includes a camera configured to identify one or more objects in a vicinity of the vehicle ([0098] In one embodiment, the light field cameras 126 and the tracking cameras 128 may be configured to capture information related to the users in the sports field. a tracking camera 128 may be disposed on the helmet 116 of a player. The tracking camera 128 may track a particular player on the sports field.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with wherein the helmet further includes a camera configured to identify one or more objects in a vicinity of the vehicle as taught by Brown. The motivation for doing is to improve driver/player performance as taught by Brown in paragraph(s) [0002]. 

	Regarding claim 3, Cook in view of Brown, Guo disclose all the limitations of claim 1 including coupled to the processor (Cook: [0066] – as shown in Fig. 5, the processor is coupled to different units.) .	
Brown discloses wherein the helmet further includes an eye tracker configured to collect eye-tracking data of the rider of the vehicle ([0232] to [234] - the gaze tracking imaging elements 3670-1, 3670-2 may be adjustable in one or more directions such that each gaze tracking imaging element may be positioned in front of each eye of the driver wearing the helmet 3616. Image data generated by each of the gaze tracking imaging elements 3670-1, 3670-2 is collected and determine the direction in which the driver is looking, driver fatigue, driver stress,).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with wherein the helmet further includes an eye tracker configured to collect eye-tracking 

	Regarding claim 4, Cook in view of Brown, Guo disclose all the limitations of claim 1.
Cook discloses wherein the processor is further configured to determine a head position state utilizing the helmet motion data and another data ([0104] - With reference to FIG. 20, the Anti-Theft (Bike / helmet) feature is enabled when the bike / helmet is connected to the phone. During the connection, the bike / helmet will send acceleration information to the app. If the user walks a certain distance away from the bike / helmet, the app turns on the feature. If the bike / helmet sensor detects a sudden acceleration to the phone 257 a notification will be sent to the user's app that their bike / helmet is being disturbed. It is processed by a processor.).
Brown discloses another data is vehicle motion data from a vehicle inertial movement unit located on the vehicle ([0180], [0354] – sensor located on the vehicle. Vehicle sensor that has movement measurement.).	
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with another data is vehicle motion data from a vehicle inertial movement unit located on the 

Regarding claim 5, Cook in view of Brown, Guo disclose all the limitations of claim 1.
Cook discloses wherein the processor is further configured to determine a body position state of the rider utilizing at least the helmet motion data, vehicle motion data from a vehicle inertial movement unit located on the vehicle, and image data collected from a vehicle camera configured to monitor the rider of the vehicle ([0103] to [0105] - If the user walks a certain distance away from the bike / helmet. It is processed by a processor.  ) .

Regarding claim 6, Cook in view of Brown, Guo disclose all the limitations of claim 1.
Brown discloses wherein the helmet includes a heads-up display configured to output graphical images on a visor of the helmet ([0231] to [232] - the helmet includes a heads-up display and output graphical images.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with wherein the helmet includes a heads-up display configured to output graphical images on a visor of the helmet as taught by Brown. The motivation for doing is to improve driver/player performance as taught by Brown in paragraph(s) [0002].

Regarding claim 7, Cook in view of Brown, Guo disclose all the limitations of claim 1.
Cook discloses wherein the vehicle is a motorcycle or a powered two- wheel unit  ([0025], [0031] to [0033] - the vehicle is a motorcycle). 
	
Regarding claim 8,  Cook in view of Brown, Guo disclose all the limitations of claim 1 including wherein the processor is including processor, motion data, and the vehicle data. 
Brown discloses further configured to fuse at least the motion data from the IMU of the helmet and the vehicle data ( [0180], [0222], [0258], [0354], [0355] – sensor located on the vehicle. Vehicle sensor. helmet is integrated with a helmet motion tracker that provides data, a motion switch that activates the helmet in response to a movement of the helmet.  The wired connection 3450 may be used to provide power to the helmet 3416 provided by or through the in -vehicle computing device 3452 and/or provided by a power supply 3453 that is separate from the in -vehicle computing device 3452, provide data from the in -vehicle computing device 3452 to the helmet 3416 and/or provide data from the from the helmet 3416 to the in -vehicle computing device. Data provided from the in -vehicle computing device 3452 may include, but is not limited to, vehicle data, driver data, event data, etc. Vehicle data includes, but is not limited to tachometer, oil pressure, oil temperature, water temperature, battery voltage, battery amperage, fuel available/remaining, gear selection, warning standard setting changes, turbo or supercharger boost, fuel pressure, traction control, electric boost, speed, revolutions per minute ("rpm"), etc. Driver data, which may be obtained from the mocap suit 3420 and/or determined based on a processing of gaze tracking data corresponding to the driver (discussed further below), includes but is not limited to, heartrate, blood pressure, stress level, fatigue, temperature, etc. Event data, which may be obtained from one or more remote computing resources, may include, but is not limed to, pace, fastest lap, slowest lap, accidents, laps remaining, etc. some or all of the communication and/or power may be wirelessly provided between the in -vehicle communication device 3452, the power supply 3453, and the helmet 3416.
[0258] when a helmet is attached to a wired connection that connects the helmet to an in -vehicle computing device, as discussed above, and the helmet receives power through the wired connection, the helmet may be automatically activated. the helmet may include one or more power switches that may be activated by a driver and/or include a motion switch that activates the helmet in response to a movement of the helmet.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with further configured to fuse at least the motion data from the IMU of the helmet and the vehicle data as taught by Brown. The motivation for doing is to improve driver/player performance as taught by Brown in paragraph(s) [0002].

	Regarding claim 9, Cook discloses a system that includes a helmet and a vehicle with at least two wheels, comprising ([0009], [0048] - a system that includes a helmet , a motorcycle and a mobile device.): 
a helmet transceiver configured to receive vehicle data from one or more sensors ([0104] - With reference to FIG. 20, the Anti-Theft (Bike / helmet) feature is enabled when the bike / helmet is connected to the phone. During the connection, the bike / helmet will send acceleration information to the app. If the bike / helmet sensor detects a sudden acceleration to the phone 257 a notification will be sent to the user's app that their bike / helmet is being disturbed.); 
collect helmet motion data associated with the helmet ([0103] to [0105] - If the user walks a certain distance away from the bike / helmet, executes an app .); and 
a processor in communication with the transceiver and IMU, and programmed to ([0010], [0104] to [0016], [0108] to [0111] - The transceiver device that send and receive various operations wireless transmitter send to a helmet, signals from the sensor located on the motorcycle and receive helmet data . Such as acceleration information.  It is processed by a processor.): 
receive, via the helmet transceiver, vehicle data from the one or more sensors ([0104] - With reference to FIG. 20, the Anti-Theft (Bike / helmet) feature is enabled when the bike / helmet is connected to the phone. During the connection, the bike / helmet will send acceleration information to the app. If the bike / helmet sensor detects a sudden acceleration to the phone 257 a notification will be sent to the user's app that their bike / helmet is being disturbed.); and 
[0104] - With reference to FIG. 20, the Anti-Theft (Bike / helmet) feature is enabled when the bike / helmet is connected to the phone. During the connection, the bike / helmet will send acceleration information to the app. If the user walks a certain distance away from the bike / helmet, the app turns on the feature. If the bike / helmet sensor detects a sudden acceleration to the phone 257 a notification will be sent to the user's app that their bike / helmet is being disturbed.
The user is the rider.
“wherein the rider attention state indicates attention of the rider operating the vehicle” reads on because it is the user that is the rider who would is operating the vehicle.).
However Cook does not disclose a helmet inertial movement unit (IMU) configured to collect; one or more sensors located on the vehicle ; a rider-facing camera located on the vehicle and configured to monitor a rider of the vehicle and collect rider image data; a processor in the helmet, helmet transceiver, helmet IMU ; vehicle data from the one or more sensors located on the vehicle; the helmet motion data from the IMU.
	Brown discloses disclose a helmet inertial movement unit (IMU) configured to collect ([0258], [0355] – helmet is integrated with a helmet motion tracker, a motion switch that activates the helmet in response to a movement of the helmet.); 
[0180], [0354] – sensor located on the vehicle. Vehicle sensor.); 
a rider-facing camera located on the vehicle and configured to monitor a rider of the vehicle and collect rider image data ([0218], [0259] to [0260] - The driver eye profile may include information regarding a position, size, range of movement, etc., of each driver eye with respect to the gaze tracking cameras, image, included in the helmet. As noted below, image data from downward facing imaging elements may be utilized alone or in combination with data from other sensors that are included on the helmet or remote from the helmet to generate image and/or other data corresponding to the driver, such as body position, movement, personal motion, "selfie" video footage, etc. It is processed by a program that is executed by a processor. image and sensor data can be used to construct a complete view of the person by stitching together the data received from multiple sensors); 
a processor in the helmet, helmet transceiver, helmet IMU ( [0258], [0235] , [0355] - FIG. 37 illustrates details of helmet components of a helmet 3717 and communication with other computing devices, in accordance with at least one embodiment. As discussed, the helmet 3717 may include one or more imaging elements 3734, one or more gaze tracking imaging elements 3770, and/or one or more HUD projectors 3760. In addition, It is processed by a program that is executed by a processor.the helmet 3717 may include, or be retrofitted to include, one or more microphones 3772 one or more transducers 3771 and/or a communication bus 3773 that is operable to allow connection of different sensors or devices that are added to the helmet, such as speakers 3771, microphone 3772, imaging elements 3734, etc. The communication bus 3773 may be connected to the connection point and distribute data between the connection point and different connected devices/sensors. The transducers 3771 may be utilized to provide audio output, such as audio from a team member, to the driver wearing the helmet 3717. It is processed by a program that is executed by a processor.the transducers 3771 may be positioned to provide depth based audio output to simulate a position from which the audio is emanating. Likewise, the microphone 3772 may be utilized to receive audio generated by the driver wearing the helmet 3717 and transmit that audio as data to the in-vehicle computing device 3750 and/or one or more remote devices. helmet is integrated with a helmet motion tracker, a motion switch that activates the helmet in response to a movement of the helmet, the method above needs to be performed by a processor therefore “a processor and transceiver” can be read on. ) ;
vehicle data from the one or more sensors located on the vehicle ([0180], [0354] – sensor located on the vehicle. Vehicle sensor.); 
the helmet motion data from the IMU ([0180], [0354] – sensor located on the vehicle. Vehicle sensor. [0258], [0355] – helmet is integrated with a helmet motion tracker that provides data, a motion switch that activates the helmet in response to a movement of the helmet.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with a helmet inertial movement unit (IMU) configured to collect; one or more sensors located 
However Cook in view of Brown do not disclose a processor coupled to both ; Wherein the rider attention state includes information indicating a head pose relative to the vehicle.
Guo discloses a processor coupled to both ([0066] – as shown in Fig. 5, the processor is coupled to different units.); 
wherein the rider attention state includes information indicating a head pose relative to the vehicle ([0032] In an illustrative example of activating the depth sensor 106, the first sensor data 142 may include image data (e.g., two dimensional data) representing an image of the occupant 190. The occupant state determination logic 132 may identify characteristics, such as an estimated head pose of the occupant 190, features of a face of the occupant 190 (e.g., a gaze direction of the occupant 190, whether the eyes of the occupant 190 are open, etc.) or a combination thereof based on the first sensor data 142. Based on the characteristics, the occupant state determination logic 132 may identify the state of the driver. For example, the head pose or the gaze direction may indicate that the occupant 190 is looking away from a road on which the vehicle 101 is traveling and that the state of the occupant 190 corresponds to one or more defined states (e.g., the distracted state). In another example, the head pose or the gaze direction may indicate that the occupant 190 is asleep. Accordingly, as the vehicle 101 approaches a destination (e.g., a bus stop), the occupant state determination logic 132 may determine may identify the state of the occupant 190 corresponds to one or more defined states (e.g., the "about to miss destination" state).).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown with a processor coupled to both ; Wherein the rider attention state includes information indicating a head pose relative to the vehicle as taught by Guo. The motivation for doing is to improve accuracy as taught by Guo in paragraph(s) [0003]. 


	Regarding claim 10, Cook in view of Brown, Guo disclose all the limitations of claim 9.
Brown discloses wherein the system further includes a forward-facing camera located on the vehicle and configured to monitor an environment proximate to the vehicle and collect object image data ([0217] FIG. 34 illustrates a driver of a motorcycle 3400 wearing a helmet 3416 and a suit 3420, the helmet 3416 includes at least two forward facing imaging elements 3434-1 and 3434-2 (e.g., cameras) that have a field of view that includes a direction in which the driver 3400 wearing the helmet is looking and the image dada is collected.
[0266] As the data, such as the forward helmet video data generated by one or more forward facing cameras on the helmet of the driver, is received, that data may be presented on a display, such a computing device accessible by a team member, as in 4104.
[0274] Further, a helmet or headgear may be integrated with a body motion tracker and cameras. The cameras may provide synchronized body motion and each player's point of view of what the players see.
[0390] - a helmet may be equipped with a camera and a body motion tracker that work in conjunction with a synchronized clock for recording all simultaneous player motion capture and individual video overlay combining three-dimensional (3D) motion capture files ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with wherein the system further includes a forward-facing camera located on the vehicle and configured to monitor an environment proximate to the vehicle and collect object image data as taught by Brown. The motivation for doing is to improve driver/player performance as taught by Brown in paragraph(s) [0002]. 
	
Regarding claim 11, Cook in view of Brown, Guo disclose all the limitations of claim 9. 
Brown discloses wherein the rider-facing camera is configured to collect image data proximate to a rider of the vehicle ([0218], [0259] to [0260] - The driver eye profile may include information regarding a position, size, range of movement, etc., of each driver eye with respect to the gaze tracking cameras, image, included in the helmet. As noted below, image data from downward facing imaging elements may be utilized alone or in combination with data from other sensors that are included on the helmet or remote from the helmet to generate image and/or other data corresponding to the driver, such as body position, movement, personal motion, "selfie" video footage, etc. It is processed by a program that is executed by a processor. image and sensor data can be used to construct a complete view of the person by stitching together the data received from multiple sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with wherein the rider-facing camera is configured to collect image data proximate to a rider of the vehicle as taught by Brown. The motivation for doing is to improve driver/player performance as taught by Brown in paragraph(s) [0002]. 

	Regarding claim 12, Cook in view of Brown, Guo disclose all the limitations of claim 11.
Brown discloses wherein the helmet includes a heads-up display configured to output graphical images on a visor of the helmet ([0231] - the helmet 3616 may include, or be retrofitted to include, one or more output devices, such as heads-up display (" HUD") projectors 3660-1, 3660-2 that are positioned on the interior of the helmet 3616 and oriented to project visual information into a field of view of a driver while the driver is wearing the helmet. visual information may be presented by the HUD projector(s) 3660 onto the face shield 3661 of the helmet 3616 and/or onto a projection screen 3662 positioned on an upper ridge of the face opening of the helmet. The HUD projectors 3660-1, 3660-2 may present any type of information for viewing by the driver that is wearing the helmet 3616. For example, presented information may include vehicle information, driver information, and/or event information. In other embodiments, other forms of output devices may be included in the helmet. For example, the face shield itself may include a transparent display, such as a transparent OLED or LED display. In other examples, reflective technology may be utilized to present the information into the field of view of the driver.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with wherein the helmet includes a heads-up display configured to output graphical images on a visor of the helmet as taught by Brown. The motivation for doing is to improve driver/player performance as taught by Brown in paragraph(s) [0002]. 

Regarding claim 13, Cook in view of Brown, Guo disclose all the limitations of claim 11.
Cook discloses wherein the vehicle is a motorcycle or a powered two- wheel unit ([0025], [0031] to [0033] - the vehicle is a motorcycle).

Regarding claim 14, Cook in view of Brown, Guo disclose all the limitations of claim 11.
[0103] to [0105] - If the user walks a certain distance away from the bike / helmet. It is processed by a processor.  ).

	Regarding claim 15, Cook in view of Brown, Guo disclose all the limitations of claim 11.
Cook discloses wherein the processor is further configured to determine a head position state utilizing the helmet motion data and vehicle motion another data ([0104] - With reference to FIG. 20, the Anti-Theft (Bike / helmet) feature is enabled when the bike / helmet is connected to the phone. During the connection, the bike / helmet will send acceleration information to the app. If the user walks a certain distance away from the bike / helmet, the app turns on the feature. If the bike / helmet sensor detects a sudden acceleration to the phone 257 a notification will be sent to the user's app that their bike / helmet is being disturbed. It is processed by a processor.).
Brown discloses another data is vehicle motion data from a vehicle inertial movement unit located on the vehicle ([0180], [0354] – sensor located on the vehicle. Vehicle sensor that has movement measurement.).	


Regarding claim 16, Cook discloses a motorcycle, comprising: a transceiver configured to send to a helmet, motorcycle data from one or more sensors located on the motorcycle, and receive helmet data from the helmet ([0010], [0104] to [0016], [0108] to [0111] - The transceiver device of a mobile device that send and receive various operations wireless transmitter send to a helmet, signals from the sensor located on the motorcycle and receive helmet data. It is known that a mobile device has a transceiver that send and receive data. ); 
a vehicle inertial movement unit (IMU) configured to collect vehicle motion data of a rider of the motorcycle ([0018] - A motion sensor is configured to detect movement of the motorcycle of a rider riding the motorcycle over time.) ; and 
a processor in communication with the transceiver and vehicle IMU, and programmed to ([0010], [0104] to [0016], [0108] to [0111] - The transceiver device that send and receive various operations wireless transmitter send to a helmet, signals from the sensor located on the motorcycle and receive helmet data . Such as acceleration information.  It is known that a mobile device has a transceiver that send and receive data. It is processed by a program that is executed by a processor.): 
[0111] - The helmet may also incorporate a sensor in the helmet to detect when the helmet is in motion when it is unanticipated, indicating that the helmet may be in the process of being stolen, whereby a wireless signal 26 may be transmitted and received.); and 
determine a rider attention utilizing the helmet data received from the one or more sensors and the vehicle motion data from the vehicle IMU, wherein the rider attention state indicates attention of the rider operating the motorcycle ([0104] - With reference to FIG. 20, the Anti-Theft (Bike / helmet) feature is enabled when the bike / helmet is connected to the phone. During the connection, the bike / helmet will send acceleration information to the app. If the user walks a certain distance away from the bike / helmet, the app turns on the feature. If the bike / helmet sensor detects a sudden acceleration to the phone 257 a notification will be sent to the user's app that their bike / helmet is being disturbed.
The user is the rider.
“wherein the rider attention state indicates attention of the rider operating the mortorcycle” reads on because it is the user that is the rider who would is operating the vehicle.).
Cook discloses motorcycle.
	However Cook does not disclose sensors located on the helmet ; sensors located on the [[motorcycle]] and the vehicle motion data from the vehicle IMU.
	Brown discloses sensors located on the helmet ([0164] - sensors located on the helmet.); 
[0180], [0354], [0376] to [0377] – sensor located on the vehicle. Vehicle sensor. [0180], [0354] – sensor located on the vehicle. Vehicle sensor that has movement measurement.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with sensors located on the helmet ; sensors located on the [[motorcycle]] and the vehicle motion data from the vehicle IMU as taught by Brown. The motivation for doing is to improve driver/player performance as taught by Brown in paragraph(s) [0002]. 
However Cook in view of Brown do not disclose a processor coupled to both ; Wherein the rider attention state includes information indicating a head pose relative to the vehicle.
Guo discloses a processor coupled to both ([0066] – as shown in Fig. 5, the processor is coupled to different units.); 
wherein the rider attention state includes information indicating a head pose relative to the vehicle ([0032] In an illustrative example of activating the depth sensor 106, the first sensor data 142 may include image data (e.g., two dimensional data) representing an image of the occupant 190. The occupant state determination logic 132 may identify characteristics, such as an estimated head pose of the occupant 190, features of a face of the occupant 190 (e.g., a gaze direction of the occupant 190, whether the eyes of the occupant 190 are open, etc.) or a combination thereof based on the first sensor data 142. Based on the characteristics, the occupant state determination logic 132 may identify the state of the driver. For example, the head pose or the gaze direction may indicate that the occupant 190 is looking away from a road on which the vehicle 101 is traveling and that the state of the occupant 190 corresponds to one or more defined states (e.g., the distracted state). In another example, the head pose or the gaze direction may indicate that the occupant 190 is asleep. Accordingly, as the vehicle 101 approaches a destination (e.g., a bus stop), the occupant state determination logic 132 may determine may identify the state of the occupant 190 corresponds to one or more defined states (e.g., the "about to miss destination" state).).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown with a processor coupled to both ; Wherein the rider attention state includes information indicating a head pose relative to the vehicle as taught by Guo. The motivation for doing is to improve accuracy as taught by Guo in paragraph(s) [0003]. 

	Regarding claim 17, Cook in view of Brown, Guo disclose all the limitations of claim 16.
Brown discloses wherein the motorcycle includes a forward-facing camera configured to collect image data proximate of the motorcycle ([0217] FIG. 34 illustrates a driver of a motorcycle 3400 wearing a helmet 3416 and a suit 3420, the helmet 3416 includes at least two forward facing imaging elements 3434-1 and 3434-2 (e.g., cameras) that have a field of view that includes a direction in which the driver 3400 wearing the helmet is looking and the image dada is collected.).


	Regarding claim 18, Cook in view of Brown, Guo disclose all the limitations of claim 16.
Brown discloses wherein the motorcycle includes a rider-facing camera configured to collect image data proximate to the rider ([0218], [0259] to [0260] - The driver eye profile may include information regarding a position, size, range of movement, etc., of each driver eye with respect to the gaze tracking cameras, image, included in the helmet. As noted below, image data from downward facing imaging elements may be utilized alone or in combination with data from other sensors that are included on the helmet or remote from the helmet to generate image and/or other data corresponding to the driver, such as body position, movement, personal motion, "selfie" video footage, etc. It is processed by a program that is executed by a processor. image and sensor data can be used to construct a complete view of the person by stitching together the data received from multiple sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with wherein the motorcycle includes a rider-facing camera configured to collect image data 

Regarding claim 19, Cook in view of Brown, Guo disclose all the limitations of claim 1.
Cook discloses wherein the processor is further configured to determine a body position state of the rider utilizing at least a helmet motion data, vehicle motion data from the vehicle IMU, and image data collected from a vehicle camera configured to monitor the rider of the vehicle ( [0103] to [0105] - If the user walks a certain distance away from the bike / helmet. It is processed by a processor.  ).
Brown discloses helmet motion data collected from a helmet IMU ([0258], [0355] – helmet is integrated with a helmet motion tracker, a motion switch that activates the helmet in response to a movement of the helmet and data are collected.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook in view of Brown, Guo with helmet motion data collected from a helmet IMU as taught by Brown. The motivation for doing is to improve driver/player performance as taught by Brown in paragraph(s) [0002]. 
	
Regarding claim 20, Cook in view of Brown, Guo disclose all the limitations of claim 16. 
[0103] to [0105] - If the user walks a certain distance away from the bike / helmet. It is processed by a processor.) , and 
helmet data from the one or more sensors ([0111] - The helmet may also incorporate a sensor to detect when the helmet is in motion when it is unanticipated, indicating that the helmet may be in the process of being stolen, whereby a wireless signal 26 may be transmitted and received), and 
determine the rider attention utilizing the helmet data and helmet motion data ( [0104] - With reference to FIG. 20, the Anti-Theft (Bike / helmet) feature is enabled when the bike / helmet is connected to the phone. During the connection, the bike / helmet will send acceleration information to the app. If the user walks a certain distance away from the bike / helmet, the app turns on the feature. If the bike / helmet sensor detects a sudden acceleration to the phone 257 a notification will be sent to the user's app that their bike / helmet is being disturbed.).
	Brown discloses sensors located on the helmet ([0164] - sensors located on the helmet.); 
helmet motion data collected from a helmet IMU ([0258], [0355] – helmet is integrated with a helmet motion tracker, a motion switch that activates the helmet in response to a movement of the helmet and data are collected.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cook with sensors located on the helmet;  helmet motion data collected from a helmet IMU as taught by Brown. The . 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “As such, the claims are allowable given that the prior art fails to establish a prima facie case of obviousness for failing to disclose "determine a rider attention state, wherein the rider attention state indicates attention of the rider operating the vehicle, utilizing both the vehicle data received from the one or more sensors located on the vehicle and the helmet motion data from the IMU." During examination of a patent application, pending claims are given their broadest reasonable construction consistent with the specification.”

Applicant’s argument has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo.
	
“In the instant case, the prior art's subject matter is generally directed to theft prevention based on utilizing either vehicle data or helmet data when a rider is not on the vehicle, and not directed to "determine a rider attention state utilizing the vehicle data from the one or more sensors 

Examiner Replies
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).

Regarding claims 2 – 8, 10 – 15, and 17 - 20, the Applicant asserts that they are not obvious over based on their dependency from independent 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616